FILE COPY




       I, PAM ESTES, Clerk of the Court of Appeals for the Twelfth Court of Appeals District

of the State of Texas, do hereby certify that Ron Seale, Individually and as the Representative of

the Estate of Clara Lavinia Seale, Plaintiff in the trial court secured an extension of thirty-one

(31) days in which to file Appellant’s Brief in the following numbered and entitled cause:


Ron Seale, Individually and as the Representative of the Estate of Clara Lavinia Seale

No. 12-15-00004-CV                vs.

Horace Truett Seale and wife, Nan Seale

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 25 day of November
2015, A.D.

                                                 Respectfully yours,

                                                 PAM ESTES, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk